 

AMENDMENT NO. 3 TO RESEARCH AND LICENSE AGREEMENT

 

This Amendment No. 3 (“Amendment 3”), effective as of May 10, 2011 (“Amendment 3
Effective Date”), is made by and between

 

Debiopharm S.A., a stock company duly established under the laws of Switzerland,
with registered company number CH-550-0173350-8, whose registered office is at
Forum “après-demain”, Chemin Messidor 5-7, 1006 Lausanne, Switzerland
(“DEBIOPHARM”),

 

And

 

Marina Biotech, Inc., a company duly established under the laws of the State of
Delaware, whose registered office is at 3830 Monte Villa Parkway, Bothell,
Washington 98021, U.S.A. (“COMPANY”),

 

WITNESSETH:

 

Whereas, DEBIOPHARM and COMPANY are parties to that certain Research and License
Agreement with an effective date of February 3, 2011, as amended by Amendment
No. 1 with an effective date of March 9, 2011, and Amendment No. 2 with an
effective date of April 1, 2011 (collectively, the “Agreement”); and

 

Whereas, the Parties desire to amend the Agreement as set forth herein;

 

Now, therefore, the Parties hereby agree as follows:

 

1.Unless otherwise defined herein, capitalized terms used in this Amendment
shall have the meanings assigned thereto in the Agreement.

 

2.The definition of “Collaboration Targets” set forth in Section 1.1 shall be
amended to read as follows:

 

“Collaboration Targets” means the target genes identified in Exhibit 1-2.

 

3.Exhibit 1-1 shall be amended and replaced in its entirety with Exhibit 1-2,
attached hereto and incorporated herein by this reference

 

4.Except as amended herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 

5.This Amendment 3 may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.

 

[Signature page follows]

  

CONFIDENTIALAmendment No. 3 – Research and License Agreement 

 

 

In witness whereof, the Parties hereby accept and agree to the terms and
conditions of this Amendment as of the Amendment 3 Effective Date.

 

DEBIOPHARM S.A.   MARINA BIOTECH, INC.       By: /s/ Mauvernay   By: /s/ Peter
S. Garcia           Name: Mauvernay   Name: Peter S. Garcia           Title:
President   Title: CFO                   [texlogo.jpg]

  



CONFIDENTIALAmendment No. 3 – Research and License Agreement 

